Citation Nr: 0313164	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  00-01 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury, to include degenerative disc disease of the lumbar 
spine.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant served on active duty from April 1988 to 
October 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) in which service connection for 
degenerative disc disease at L5-S1 and history of right S1 
radiculopathy and mechanical low back pain was denied.  

In May 2001, the Board issued a decision denying the 
veteran's claim, and he subsequently appealed to the United 
States Court of Appeals For Veterans Claims (Court).  He was 
represented in his appeal to the Court by Daniel Krasnegor, 
Esquire.  The Office of General Counsel for VA represented 
the Secretary of VA in the appeal to the Court.  The parties 
filed a Joint Motion for Remand in April 2002, requesting 
that the Court vacate the Board decision and remand the case 
to the Board for further development and readjudication.  The 
Court granted the joint motion in May 2002.  The case was 
then returned to the Board for compliance with the directives 
in the Court's order and the Joint Motion for Remand.


REMAND

In October 2002 the Board performed additional development on 
the claim of entitlement to service connection for residuals 
of a low back injury, to include degenerative disc disease of 
the lumbar spine pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  That development has been accomplished.  
Because the RO has not yet considered the additional evidence 
developed by the Board it would be potentially prejudicial to 
the veteran if the Board were to proceed to issue a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002), modified VA's duty to 
notify and duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
Because neither the supplemental statement of the case nor 
any other document from VA meets the specific notice 
requirements erected by the VCAA, the Board requests further 
development.  Quartucccio v. Principi, 16 Vet. App. 183 
(2002).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following: 


1.  Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
veteran should be notified of the 
evidence needed to substantiate his claim 
of service connection for residuals of a 
low back injury, to include degenerative 
disc disease of the lumbar spine.  Also 
notify the veteran that VA will obtain 
records of Federal agencies, the veteran 
is responsible for submitting records of 
private health-care providers, unless he 
signs a release, which would authorize VA 
to obtain them.  

2.  In light of the additional evidence 
obtained pursuant to the Board's 
development, the RO should readjudicate 
the issue of entitlement to service 
connection for residuals of a low back 
injury, to include degenerative disc 
disease of the lumbar spine.  

3.  If the benefit sought on appeal is 
not granted both the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case on the issue and afforded the 
appropriate opportunity to respond.  


The appellant has the right to submit additional 
evidence and argument on the matter or matters the 
Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



